Citation Nr: 1437269	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left foot drop, to include as secondary to a service-connected low back disability.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the legs.

3.  Entitlement to automobile or automobile adaptive equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, had active service from July 1978 to June 1985, and died in September 2012.  The appellant is his surviving spouse and has been authorized by VA to act as his substitute claimant.  See 38 U.S.C.A. § 5121A.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlements to service connection, SMC, and an automobile or automobile adaptive equipment.  The Veteran appealed from these denials, and perfected his appeal prior to his death.  The matters are now before the Board.

The appellant testified before the undersigned Veterans Law Judge at a hearing held in San Antonio, Texas in September 2013.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeals.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeals.

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 with regard to a July 2002 surgical procedure and the onset of left foot drop has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of service connection for left foot drop and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At her hearing before the undersigned on September 27, 2013, the appellant withdrew the appeal of the issue of entitlement to an automobile or automobile adaptive equipment.  There are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for the withdrawal of substantive appeal have been met regarding the issue of entitlement to an automobile or automobile adaptive equipment.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2013).  During her September 2013 hearing before the undersigned, the appellant indicated that she was withdrawing the appeal regarding entitlement to an automobile or automobile adaptive equipment.

As the appellant has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration on this particular matter.  Accordingly, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed.


ORDER

The appeal for an automobile or automobile adaptive equipment is dismissed.


REMAND

Service Connection for Left Foot Drop

The Veteran and appellant have argued that the Veteran's left foot drop was secondary to a surgical procedure performed in July 2002, intended to treat the Veteran's service-connected herniated nucleus pulposus at the L4-5 and L5-S1 levels with degenerative disc and joint disease at the L5-S1 level.  Specifically, it has been contended that the Veteran had no left foot drop symptoms prior to the surgical intervention, and that the onset coincided with the surgery.

Additional development must be conducted before the Board can properly adjudicate the claim.  Specifically, a VA opinion based on a review of the claims file must be conducted, and an opinion offered with regard to the etiology of the Veteran's left foot drop prior to his death.

Special Monthly Compensation Based on Loss of Use of the Legs

In addition to service connection for left foot drop, there remains an appeal for entitlement to SMC for loss of use of the legs.  The Board finds that this issue is inextricably intertwined with the issue of service connection for left foot drop, which the Board cannot adjudicate at this time, and thus must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of all relevant law and regulations with regard to the establishment of service connection on a secondary basis and a claim based on 38 U.S.C.A. § 1151.

2.  Obtain all outstanding records of VA treatment with respect to a July 2002 neurosurgical procedure, to include any and all release and authorizations related to the surgery.

3.  Thereafter, provided the claims file to an appropriate specialist for an opinion.  Following review of the claims file, the VA examiner should answer the following:

a.  Identify all disorders referable to the left foot at the time of the Veteran's death in September 2012.

b.  For each disorder identified, state whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that such disorder was caused by a service connected disease or injury, to include treatment of service-connected herniated nucleus pulposus at the L4-5 and L5-S1 levels with degenerative disc and joint disease at the L5-S1 level.

c.  For each disorder identified, state whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder was aggravated by a service connected disease or injury, to include service-connected herniated nucleus pulposus at the L4-5 and L5-S1 levels with degenerative disc and joint disease at the L5-S1 level.

4.  The same VA examiner should then specifically consider the July 2002 VA neurosurgical procedure and render opinions, consistent with the record and sound medical judgment, as to:

a.  Whether the Veteran had any additional disability, to include left foot drop that is the result of neurosurgical intervention furnished by VA.
 
b.  If the Veteran had any additional disability, to include left foot drop, that is the result treatment furnished by VA, then the examiner should set forth an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the proximate cause of any such disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in its treatment, lack of treatment, or delay in treatment.  

The examiner should also opine on whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the proximate cause of any such disability was an event not reasonably foreseeable.

c.  Finally, the examiner should state whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

In reaching the opinions, the examiner should specifically consider and comment upon the raised contention that left foot drop did not have its onset until the Veteran's July 2002 neurosurgical procedure. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5.  After completing all indicated development, readjudicate the claims of service connection for left foot drop, and entitlement to SMC for loss of use of the legs.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


